Citation Nr: 1529377	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a nerve disability of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1996 and from May 1999 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the VA RO.

The Veteran participated in a videoconference hearing before the undersigned in May 2014, and a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


REMAND

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claimed neck disability, the evidence of record, for example a June 2014 private MRI study, indicates that the Veteran has been diagnosed with cervical disc fusion changes with degeneration.  The Veteran contends that he has experienced symptoms associated with his neck continuously since a 1994 in-service injury, to include his testimony to the Board in May 2014.

With regard to the Veteran's claimed nerve disability of the left leg, the Veteran has contended, for example at his May 2014 hearing before the undersigned, that he experiences symptoms such as numbness and pain in his left leg.  The Veteran additionally contended during that hearing that he has experienced symptoms associated with his left leg continuously since "the 90s."  The Veteran is noted to be service connected for a low back disability.  

The Veteran has not been afforded with an examination addressing the relationship, if any, between his claimed disabilities and either his active duty service or his service-connected low back disability, and he should be provided with such an examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his neck disability and nerve disability of the left leg.  The examiner should:

a)  Describe the nature of the Veteran's neck disability and nerve disability of the left leg.

b)  Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability and/or nerve disability of the left leg either began during or was otherwise caused by the Veteran's military service.  Why or why not?

c)  Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability or nerve disability of the left leg was caused by the Veteran's service-connected low back disability.  Why or why not?

d)  Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability and/or nerve disability of the left leg was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected low back disability.  Why or why not?  If aggravation is found, a baseline should be identified for the condition prior to the aggravation occurring.

In so doing, the examiner should review the Veteran's May 2014 testimony before the Board.

2.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

